Citation Nr: 1627392	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right plantar fasciitis with heel spur.

2.  Entitlement to service connection for left foot disability to include plantar fasciitis to include as secondary to a service connected right plantar fasciitis with heel spur.

3.  Entitlement to an increased rating in excess of 30 percent for uterine fibroids with hemorrhagic polycystic ovarian syndrome (right-side), chronic pelvic pain, amenorrhea, dysmenorrhea, menorrhagia, with a total hysterectomy from May 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1991 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2016, the Veteran presented sworn testimony during a Central Office Board hearing in Washington D.C., which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In the Board hearing, the Veteran withdrew her appeal as to the issue of entitlement to service connection for uterine fibroids with hemorrhagic polycystic ovarian syndrome (right-side), chronic pelvic pain, amenorrhea, dysmenorrhea, menorrhagia, with a total hysterectomy increased to a temporary evaluation of 100 percent from January 8, 2013 with a 30 percent assigned from May 1, 2013.  A transcript of this hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for left foot disability to include plantar fasciitis and entitlement to increased rating in excess of 10 percent for right plantar fasciitis with heel spur are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On May 12, 2016, at the Central Office hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of her appeal for entitlement to increase rating in excess of 30 percent for uterine fibroids with hemorrhagic polycystic ovarian syndrome (right-side), chronic pelvic pain, amenorrhea, dysmenorrhea, menorrhagia, with a total hysterectomy from May 1, 2013 was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased rating in excess of 30 percent for uterine fibroids with hemorrhagic polycystic ovarian syndrome (right-side), chronic pelvic pain, amenorrhea, dysmenorrhea, menorrhagia, with a total hysterectomy from May 1, 2013 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn her appeal for entitlement to an increased rating in excess of 30 percent for uterine fibroids with hemorrhagic polycystic ovarian syndrome (right-side), chronic pelvic pain, amenorrhea, dysmenorrhea, menorrhagia, with a total hysterectomy from May 1, 2013, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for this issue and the appeals as to this issue is therefore dismissed.


ORDER

The claim for entitlement to an increased rating in excess of 30 percent for uterine fibroids with hemorrhagic polycystic ovarian syndrome (right-side), chronic pelvic pain, amenorrhea, dysmenorrhea, menorrhagia, with a total hysterectomy from May 1, 2013 is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating in excess of 10 percent for right plantar fasciitis with heel spur and entitlement to service connection for left foot disability to include plantar fasciitis to include as secondary to a right plantar fasciitis with heel spur.

Provide Examination: Left Foot Disability

The Veteran has yet to be provided an examination of her left foot to determine the etiology of any identified disabilities to include plantar fasciitis.

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for a left foot disability, the Veteran has provided a May 2016 private treatment record which has (1) diagnosed the Veteran with plantar fasciitis in the left foot.  The claims file contains evidence that the Veteran suffered from foot symptoms in service as indicated from (2) a May 2000 Radiology Nuclear Medicine Report wherein it was noted there was a small spur on the left foot.  Finally, (3) the Veteran has reported that her symptoms have continued and worsened since service.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's left foot disability noted in service is related to her current left foot disability or whether the current disability is otherwise etiologically related to her service or secondary to her right foot disability.

Provide Examination: Right Foot Disability

During the Board hearing, the Veteran testified that she was having muscle spasms in her right foot at night and that she could not walk on her heel due to the pain.  As such symptoms were not noted during the last examination in June 2012, potential worsening is shown and another examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for the disabilities on appeal.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, all outstanding VA treatment records should be collected from the Baltimore, Maryland VAMC and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from January 2000 to June 2012 and from January 2013 present should be collected.  Any archived records should be retrieved from storage.  

Notify the Veteran that the Board is interested in any outstanding private medical records from Dr. Diamond and Kaiser Permanente. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A).  Left foot: after considering the pertinent information in the record in its entirety, the VA examiner should identify any left foot disabilities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that left foot disability/ies identified, to include plantar fasciitis, began in or is related to her active duty OR whether it is at least as likely as not caused by or aggravated (i.e. worsened beyond the natural progress) by her right plantar fasciitis with heel spur.

In providing an opinion, the examiner should take a history from the Veteran regarding the onset of her left foot disability and any continuity of symptoms since that time and consider the May 2000, 7 months after separation, Radiology Nuclear Medicine Report wherein it was noted there was a small spur on the left foot.

(B).  Right Foot: after considering the pertinent information in the record in its entirety,  the examiner should provide information on the nature and severity of the Veteran's right plantar fasciitis with heel spur.  Any opinion provided should be accompanied by rationale.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


